     Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.27   Page 1 of 24




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GEORGE CREAR, III, 260479,

       Petitioner,                           CASE NO. 18-11947

v.                                           HON. PAUL D. BORMAN

SHERMAN CAMPBELL,                            MAG. DAVID R. GRAND

       Respondent.



     Respondent’s Motion for Order to Transfer Petition to the Sixth
            Circuit Court of Appeals and Brief in Support


                                       Motion

          Respondent, Sherman Campbell, through his attorneys Bill

     Schuette, Attorney General for the State of Michigan, and Jared D.

     Schultz, Assistant Attorney General, moves this Honorable Court to

     transfer the petition for writ of habeas corpus filed in this case to the

     United States Court of Appeals for the Sixth Circuit because it

     constitutes a “second or successive petition” under 28 U.S.C. § 2244(b).

     Alternatively, this Court should dismiss the petition under Habeas
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.28   Page 2 of 24




Rule 4 because it has not been filed within the applicable statute of

limitations under 28 U.S.C. § 2244.

     Pursuant to local rule 7.1(a)(2)(C), the State asserts that

concurrence in this motion was not sought since the nonmovant is an

incarcerated prisoner proceeding pro se.




                                      2
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18      PageID.29    Page 3 of 24




 BRIEF IN SUPPORT OF TRANSFER TO THE SIXTH CIRCUIT

       This Court does not have jurisdiction to consider Crear’s
       second habeas petition because he has not obtained
       authorization to file it from the Sixth Circuit Court of
       Appeals as required by 28 U.S.C. § 2244(b).

      AEDPA provides that a state prisoner wishing to file a second or

successive petition for habeas corpus relief must first obtain an order

from the appropriate court of appeals authorizing the district court to

consider the application. 28 U.S.C. § 2244(b)(3)(A) (“Before a second or

successive application permitted by this section is filed in the district

court, the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.”) In

In Re Sims, 111 F.3d 45, 47 (6th Cir. 1997), the United States Court of

Appeals for the Sixth Circuit directed federal district courts to transfer

second or successive habeas corpus petitions to that Court pursuant to

28 U.S.C. § 1631 (stating that “[w]henever a civil action is filed in a

court . . . and that court finds that there is a want of jurisdiction, the

court shall, if it is in the interest of justice, transfer such action . . . to

any other such court in which the action . . . could have been brought at

the time it was filed”). The Supreme Court has made clear that the

authorization required by 28 U.S.C. § 2244(b)(3)(A) is jurisdictional.

                                        3
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.30   Page 4 of 24




Burton v. Stewart, 549 U.S. 147, 157 (2007) (per curiam) (district court

lacks jurisdiction to review second habeas petition without prior

authorization from court of appeals.)


           Crear has previously filed a petition for a writ of
           habeas corpus on which relief was denied.

     Petitioner George Crear, III, while a band teacher at a middle

school, befriended a 13-year-old student, made uncomfortable comments

toward her, and sexually assaulted her numerous times over a two-year

period. The assaults, which happened from 1982-1984, occurred in the

school and included several occasions where Crear forced the victim to

perform oral sex on him. Following a jury trial, Crear was found guilty

of two counts of second-degree criminal sexual conduct, Mich. Comp.

Laws § 750.520c(1)(b)(iv), and three counts of first-degree criminal

sexual conduct, Mich. Comp. Laws § 750.520b(1)(b)(iv). The trial court

sentenced Crear in 1997. For his second-degree criminal-sexual-

conduct convictions, Crear was sentenced to 8 to 15 years and 10 to 15

years in prison.1 For his first-degree criminal-sexual-conduct



1Crear has been discharged and is no longer in custody pursuant to his
second-degree criminal-sexual-conduct convictions. See The Offender
Tracking Information System, http://mdocweb.state.mi.us/otis2/otis2
                                     4
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.31   Page 5 of 24




convictions, Crear was sentenced to 25 to 40 years, 40 to 75 years,

and—for one of the counts—life imprisonment.

      In late 2005, Crear filed his first petition for a writ of habeas

corpus in this Court challenging his convictions. Crear also requested

that the Court hold an evidentiary hearing to address his claim that his

counsel was ineffective. The State filed an answer objecting to an

evidentiary hearing and requesting that the petition be denied because

Crear’s claims were meritless and not cognizable on federal habeas

review. This Court held an evidentiary hearing, but it ultimately

denied all of Crear’s claims. Crear v. Harry, No. 05-cv-74191, 2009 WL

1211238, at *3 (E.D. Mich. Apr. 30, 2009) (BORMAN, J.). This Court

thereafter denied Crear’s motion for a certificate of appealability, Crear

v. Harry, No. 05-cv-74191, 2009 WL 1864035 (E.D. Mich. Jun. 25, 2009)

(BORMAN, J.), and the Sixth Circuit denied Crear’s application for a

certificate of appealability.

      After filing a second or successive collateral motion for relief from

judgment in the state trial court (which was denied), Crear filed



profile.aspx?mdocNumber=260479.http://mdocweb.state.mi.us/otis2/otis
2profile.aspx?mdocNumber=260479 (last accessed December 13, 2018).

                                      5
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.32   Page 6 of 24




another habeas petition in this Court on June 19, 2018, challenging the

same conviction that was at issue in his prior habeas action. (6/19/18

Pet., R. 1.) This Court ordered that the State file a responsive pleading

by September 18, 2018, a deadline which was extended until December

13, 2018. (9/14/18 Order Granting Resp’t’s Mot. to Enlarge the Resp.

Time, R. 7, Page ID# 26.)


           Absent an order of authorization from the Sixth
           Circuit Court of Appeals, this Court has no
           jurisdiction to hear Crear’s second or successive
           habeas petition because he filed an earlier petition.

     A prisoner seeking to file a second or successive habeas petition

must first ask the appropriate court of appeals for an order authorizing

the district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A);

Stewart v. Martinez–Villareal, 523 U.S. 637, 641 (1998) (explaining that

the Antiterrorism and Effective Death Penalty Act of 1996 “established

a ‘gatekeeping’ mechanism for the consideration of ‘second or successive

habeas corpus applications' in the federal courts” and that “[a]n

individual seeking to file a ‘second or successive’ application must move

in the appropriate court of appeals for an order directing the district

court to consider his application”). Congress has vested in the court of


                                     6
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.33   Page 7 of 24




appeals a screening function that the district court would have

performed otherwise. Felker v. Turpin, 518 U.S. 651, 664 (1996).

Under the provisions of AEDPA, a federal district court does not have

jurisdiction to entertain a successive post-conviction motion or petition

for writ of habeas corpus in the absence of an order from the court of

appeals authorizing the filing of such a successive motion or petition.

See Ferrazza v. Tessmer, 36 F. Supp. 2d 965, 971 (E.D. Mich. 1999).

     Crear has not sought authorization from the Court of Appeals to

file a second or successive application for a writ of habeas corpus. This

failure deprives this Court of jurisdiction over the matter and the action

must therefore be transferred to the Court of Appeals pursuant to 28

U.S.C. § 1631 and In re Sims.


           The trial court’s sua sponte order correcting his jail
           credit did not create a new judgment; thus, the
           instant petition is still “second or successive.”

     Crear argues that the instant petition is not a second or successive

application because the trial court issued an amended judgment of

sentence on October 19, 2016 and because this petition is the first to

challenge that amended judgment. Although it is true that a new



                                     7
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.34   Page 8 of 24




judgment begins the count anew with regard to federal habeas

petitions, the trial court here never issued a new judgment.

     Crear was initially sentenced on December 16, 1997. At

sentencing, after imposing terms of imprisonment for each conviction,

the trial court noted that Crear was to “receive credit for 936 days” that

he had been in custody. (12/16/97 Sentence Tr. at 22.) Crear’s original

judgment of sentence listed his prison terms, but it only provided that

he receive jail credit for one of his convictions (a second-degree criminal-

sexual-conduct conviction for which he received 8 to 15 years’

imprisonment). (12/16/97 J. of Sentence, attached as appendix A.)

Years later, after Crear appealed the convictions on direct review in the

state courts, after he collaterally attacked the convictions in the state

courts, and after he filed a federal habeas petition challenging the

convictions, the trial court sua sponte issued an amended judgment of

sentence, on October 19, 2016. (10/19/16 Am. J. of Sentence, attached

as appendix B.) That judgment corrected the jail-credit discrepancy,

providing that Crear was to receive 936 days of credit for all five of his

sentences. (Id.)




                                     8
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.35   Page 9 of 24




     It is true that § 2244(b) bars a “second or successive” petition

challenging a state-court judgment. Magwood v. Patterson, 561 U.S.

320, 331 (2010). Because “the phrase ‘second or successive’ must be

interpreted with respect to the judgment challenged,” id. at 333, the

first petition that challenges a new judgment of sentence is not “second

or successive,” id. at 342. The Sixth Circuit has held that this approach

also applies when a petitioner seeks to challenge the original

undisturbed conviction. King v. Morgan, 807 F.3d 154, 157 (6th Cir.

2015) (“This judgment-based reasoning naturally applies to all new

judgments, whether they capture new sentences or new convictions or

merely reinstate one or the other.”). But not every change to a

petitioner’s sentence creates a new judgment. In re Stansell, 828 F.3d

412, 419 (6th Cir. 2016). Indeed, an order correcting a clerical mistake

does not create a new judgment. Id. at 420. The Stansell Court said:

     When courts use nunc pro tunc entries in this manner—to
     correct clerical errors that result in a discrepancy between
     the court’s oral pronouncements and its paper records—we
     do not regard the corrected entries as new judgments for
     purposes of the second or successive requirements. To hold
     otherwise would turn those requirements into a game of “I
     Spy,” where the petitioner best able to catch the court’s
     technical errors will earn himself a free pass (maybe many
     free passes) into federal court.


                                     9
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.36   Page 10 of 24




Id. Which is exactly the case here.

      The October 19, 2016 judgment of sentence merely corrected “a

discrepancy between the court’s oral pronouncement[ ]”—its order at

sentencing that Crear receive jail credit for all convictions (12/16/97

Sentence Tr. at 22)—and “its paper records”—the original judgment of

sentence that only listed jail credit for one of the convictions (12/16/97 J.

of Sentence, attached as appendix A). This clerical correction did not

create a new judgment such that the “second or successive” count began

anew. Therefore, the petition is barred by § 2244(b)(2).

      In sum, the State respectfully asks this Court to transfer the

application for a writ of habeas corpus in this case, which is a second or

successive application, to the United States Court of Appeals for the

Sixth Circuit so that it can make the initial determination whether to

authorize its filing in this Court.


      Alternatively, this Court should dismiss Crear’s petition
      because he did not file it within the one-year statute-of-
      limitations period, and he has failed to demonstrate that
      extraordinary circumstances justify equitable tolling.

      Even if the October 19, 2016 amended judgment of sentence could

be considered a new judgment for purposes of the “second or successive”


                                      10
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.37   Page 11 of 24




count—which the State does not concede—Crear nevertheless failed to

timely file the instant petition. Thus, should this Court not transfer the

case to the Sixth Circuit, it should dismiss it under Habeas Rule 4 as

untimely.


            Discussion of controlling authority

      Habeas Rule 4 provides that the court can dismiss a habeas

petition if it determines that the petitioner is plainly not entitled to

relief. And the State can move to dismiss untimely petitions citing

Habeas Rule 4. See Harrison v. Galanza, No. C 98-3371, 1999 WL

58594, at *1 (N.D. Cal. Feb. 4, 1999).

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

provides for a one-year statute of limitations after finalization of direct

review:

      A 1-year period of limitation shall apply to an application for
      a writ of habeas corpus by a person in custody pursuant to
      the judgment of a State court. The limitation period shall
      run from the latest of—

            (A)   the date on which the judgment became final by
                  the conclusion of direct review of the expiration of
                  time for seeking such review;

            (B)   the date on which the impediment to filing an
                  application created by State action in violation of

                                     11
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.38   Page 12 of 24




                  the Constitution or laws of the United States is
                  removed if the applicant was prevented from
                  filing by such State action;

            (C)   the date on which the constitutional right
                  asserted was originally recognized by the
                  Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made
                  retroactively applicable to cases on collateral
                  review; or

            (D)   the date on which the factual predicate of the
                  claim or claims presented could have been
                  discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

      AEDPA governs the filing date for habeas petitions filed after

AEDPA’s effective date of April 24, 1996. Lindh v. Murphy, 521 U.S.

320, 336 (1997). The statute of limitations is tolled statutorily by a

properly filed motion for post-conviction review or is equitably tolled by

the court under limited circumstances. 28 U.S.C § 2244(d)(2).

      Where a petitioner appeals to the Michigan Supreme Court, but

does not petition the United States Supreme Court for a writ of

certiorari, his judgment of conviction is finalized when the time for

taking an appeal to the United States Supreme Court expires. That

time is 90 days after the Michigan Supreme Court’s decision. Sup. Ct.



                                     12
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.39   Page 13 of 24




R. 13. The one-year habeas statute of limitations commences running

at that time. Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000).

      But when, as here, a petitioner fails to seek direct review of his

judgment of conviction, his judgment of conviction is finalized when the

time for filing a delayed application for leave to appeal to the Michigan

Court of Appeals expires. The time to file such an application is one

year after the decision if the decision is dated before September 1, 2011,

but it is only six months after the decision if the decision is dated

September 1, 2011 or afterward. Mich. Ct. R. 7.205(F)(3) (amended

2011). The one-year habeas statute of limitations commences running

at that time. Bronaugh, 235 F.3d at 283 (holding that the limitations

period commences the day after the state-court conviction becomes

final).

      A petitioner may challenge the validity of the judgment of

conviction by filing a motion for relief from judgment under the terms in

subchapter 6.500 of the Michigan Court Rules. A properly filed

application for post-conviction or other collateral review tolls the

running of the one-year habeas statute during the pendency of that

application. § 2244(d)(2). “And an application is ‘properly filed’ when


                                     13
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.40   Page 14 of 24




its delivery and acceptance are in compliance with the applicable laws

and rules governing filings.” Artuz v. Bennett, 531 U.S. 4, 8 (2000).

However, a petitioner receives tolling for the time that he could have,

but did not timely file, an appeal of the denial of his motion in the state

courts. Holbrook v. Curtin, 833 F.3d 612 (6th Cir. 2016).

      After completion of state court collateral review, the statute of

limitations is not tolled during the pendency of a certiorari petition in

the United States Supreme Court seeking review of the denial of state

post-conviction relief. Lawrence v. Florida, 549 U.S. 327, 329 (2007).


            Discussion of facts and procedural history

      The facts in this case reveal an untimely filing of the habeas

petition:

      1.    On November 18, 1997, Crear was found guilty by a jury of
            three counts of first-degree criminal sexual conduct, Mich.
            Comp. Laws § 750.520b(1)(b), and two counts of second
            degree criminal sexual conduct § 750.520c(1)(b). The trial
            court sentenced Crear on December 16, 1999 to 8 to 15 years
            and 10 to 15 years in prison for his second-degree criminal-
            sexual-conduct convictions, and 25 to 40 years, 40 to 75
            years, and life imprisonment for his first-degree criminal-
            sexual-conduct convictions.

      2.    Crear directly appealed his convictions and collaterally
            attacked his convictions in state and federal court, but those


                                     14
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.41   Page 15 of 24




            proceedings are irrelevant for purposes of the timeliness of
            this petition.

      3.    On October 19, 2016, the trial court amended the judgment
            of sentence to reflect that Crear was to receive 936 days of
            jail credit on all of his sentences.

      4.    Crear did not directly appeal the October 19, 2016 judgment.
            Rather, on September 12, 2017, he filed a motion for relief
            from judgment in the trial court, even though he was not
            permitted to do so. Mich. Ct. R. 6.502(G)(1).

      5.    On May 29, 2018, the trial court denied the motion, ruling
            that it was an improperly filed successive motion under
            Michigan Court Rule 6.502(G)(1). (5/24/18 Genesee Cir. Ct.
            Order.)

      6.    Crear did not appeal the trial court’s May 29, 2018 order in
            the state courts.

      7.    The habeas action now before this Court is undated and was
            filed in this Court on June 19, 2018.

            Argument

      Crear’s habeas petition is untimely. The petition was not filed

within the one-year statute of limitations, and Crear is not entitled to

equitable tolling.


                 Crear failed to file the petition within one year of
                 the expiration of time for seeking direct review,
                 and his improperly filed successive motion for
                 relief from judgment in the state trial court did
                 not toll the period of limitations.


                                     15
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.42   Page 16 of 24




      In this case, the expiration of time for seeking direct review under

28 U.S.C. § 2244(d)(1)(A) was April 20, 2017—six months after the trial

court sua sponte amended its judgment of sentence. Mich. Ct. R.

7.205(F)(3) (amended 2011). Since this date is after the enactment of

AEDPA, the period of limitations began running the next day, April 21,

2017. Crear then had one year, until April 20, 2018, within which to

file the petition, or to instead properly file an application for state post-

conviction or other collateral review, which would toll the one-year

statute of limitations period.

      Crear filed a motion for relief from judgment on September 12,

2017. But that motion was not “properly filed.” Artuz v. Bennett, 531

U.S. 4, 8 (2000). An application is “‘properly filed’ when its delivery and

acceptance are in compliance with the applicable laws and rules

governing filings.” Id. Because the trial court dismissed Crear’s

application as an improperly filed successive motion for relief from

judgment under Michigan Court Rule 6.502(G)(1), it was not “properly

filed.”2 And because it was not “properly filed,” it did not toll the




2Crear is likely to argue that, under Michigan Law, his September 12,
2017 motion was not successive because it was his first petition
                                     16
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.43   Page 17 of 24




running of the statute of limitations. See § 2244(d)(2). Thus, Crear still

only had until April 20, 2018 to file his petition in this Court. However,

Crear waited until June 19, 2018, to file the habeas petition.

      At the time Crear filed his petition, 60 days had passed since the

statute of limitations had expired.

      Crear has not shown, or even alleged, that §§ 2244(d)(1) (B), (C),

or (D) apply in this case.3 And they do not. No state-created

impediment prevented Crear from filing timely. 28 U.S.C.

§ 2244(d)(1)(B). Crear is not seeking the retroactive application of a

recently recognized constitutional right. § 2244(d)(1)(C). And Crear


following the October 19, 2016 amended judgment of sentence. But the
trial court rejected this notion:
            While Defendant argues that his former motion did not
      pertain to the Amended Judgment of Sentence—amending
      his jail credit—this motion concerns the same subject
      matter, same charges, and same conviction as the previously
      filed motion, as well as a rehash of his unsuccessful
      arguments.
(5/24/18 Genesee Cir. Ct. Order). This interpretation of a state court
rule is binding on this court. See Bradshaw v. Richey, 456 U.S. 74, 76
(2005) (“We have repeatedly held that a state court’s interpretation of
state law, including one announced on direct appeal of the challenged
conviction, binds a federal court sitting in habeas corpus.”)
3The State is cognizant of the fact that a prisoner’s pro se pleadings
should be given the benefit of liberal construction. See Erickson v.
Pardus, 551 U.S. 89, 93-94 (2007) (per curiam).
                                      17
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.44   Page 18 of 24




does not allege that the factual predicate of the claims could not have

been discovered before the expiration of time for seeking direct review.

§ 2244(d)(1)(D).


                   Crear is not entitled to equitable tolling

      While Crear has failed to demonstrate entitlement to “statutory

tolling” to avoid dismissal, he can still avoid dismissal of the habeas

petition by demonstrating that “equitable tolling” applies to this case.

But Crear has failed to do so.


                        The law of equitable tolling

      The Supreme Court has held that the habeas statute of

limitations is subject to equitable tolling. Holland v. Florida, 560 U.S.

631, 649 (2010). Equitable tolling is available in habeas challenges to

state court convictions only when a litigant can show “‘(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way . . . .’” Holland, 560 U.S. at 649 (quoting

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); accord Hall v. Warden,

Lebanon Corr. Inst., 662 F.3d 745, 749-50 (6th Cir. 2011) (holding that




                                     18
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18    PageID.45    Page 19 of 24




Holland replaced the 5-part inquiry of Dunlap v. United States, 250

F.3d 1001, 1010 (6th Cir. 2001)).

      In order to establish entitlement to equitable tolling, the

petitioner bears the burden of demonstrating both Holland factors.

Hall, 662 F.3d at 750; Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir.

2010). Moreover, equitable tolling should only be granted “sparingly.”

Robertson, 624 F.3d at 784 (citations omitted). Ignorance of the law,

illiteracy, and lack of legal assistance do not amount to grounds for

equitable tolling. Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004)

(“[I]gnorance of the law alone is not sufficient to warrant equitable

tolling.”) (internal quotation marks and citation omitted); Cobas v.

Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (“[I]nmate’s lack of legal

training, his poor education, or even his illiteracy does not give a court

reason to toll the statute of limitations.”); Holloway v. Jones, 166 F.

Supp. 2d 1185, 1189 (E.D. Mich. 2001) (Lack of “professional legal

assistance [is] not an extraordinary circumstance which would toll the

statute of limitations.”); accord Sperling v. White, 30 F. Supp. 2d 1246,

1254 (C.D. Cal. 1998) (citing cases stating that ignorance of the law,

illiteracy, and lack of legal assistance do not justify tolling).


                                      19
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.46   Page 20 of 24




      A petitioner may also pass through the “impediment” of the

statute of limitations if he or she can prove actual innocence.

McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). “‘[A] petitioner

does not meet the threshold requirement unless he persuades the

district court that, in the light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable

doubt.’” Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

Additionally, the federal habeas court “should count unjustifiable delay

on a habeas petitioner’s part, not as an absolute barrier to relief, but as

a factor in determining whether actual innocence has been reliably

shown.” McQuiggin, 133 S. Ct. at 1928. In other words, the court “may

consider how the timing of the submission and the likely credibility of a

petitioner’s affiants bear on the probable reliability of . . . the evidence

of actual innocence.” Id. at 1935 (quoting Schlup, 513 U.S. at 332)

(internal quotation marks omitted). For example, if a petitioner waited

until an elderly witness died before collaterally attacking his conviction,

the timing “should seriously undermine the credibility of the actual-

innocence claim.” McQuiggin, 133 S. Ct. at 1936. But the Supreme




                                     20
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.47   Page 21 of 24




Court cautioned: “tenable actual-innocence gateway pleas are rare . . . .”

Id. at 1928.


                       Crear has not shown entitlement to
                       equitable tolling under Holland or
                       McQuiggin

      Crear is not entitled to equitable tolling under Holland. Crear did

not diligently pursue his rights regarding this petition, nor has Crear

shown that some extraordinary circumstance stood in his way. In fact,

it would be outlandish to say that Crear was diligently pursuing his

rights when he raises only a speedy-trial claim (and derivative

ineffective-assistance-of-counsel claims), a claim which he was well

aware of as he sat in custody before trial—over 20 years ago.

      Moreover, Crear does not allege that he is actually innocent. As

such, the McQuiggin avenue is unavailable. McQuiggin, 133 S. Ct. at

1933 (“AEDPA’s time limitations apply to the typical case in which no

allegation of actual innocence is made.”).

      As noted above, equitable tolling should only be granted

“sparingly.” Crear has failed to meet his burden of showing that he is

entitled to equitable tolling. Therefore, should this Court decide not to

transfer the petition to the Sixth Circuit Court of Appeals, as discussed

                                     21
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.48   Page 22 of 24




above, it should nevertheless dismiss the petition under Habeas Rule 4

as untimely.




                                     22
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.49   Page 23 of 24




                                RELIEF SOUGHT

      The State respectfully requests that the petition be transferred to

the United States Court of Appeals for the Sixth Circuit so that it can

determine whether its filing should be authorized in this Court. If this

Court decides not to transfer the petition, it should dismiss the petition

under Habeas Rule 4 as untimely. In the alternative, if this Court

denies this motion in its entirety, the State would ask for an additional

60 days to address the merits of Crear’s claims in the petition.

                                          Respectfully submitted,

                                          Bill Schuette
                                          Attorney General

                                          s/Jared D. Schultz

                                          Assistant Attorney General
                                          Criminal Appellate Division
                                          P.O. Box 30217
                                          Lansing, MI 48909
                                          (517) 373-4875
                                          SchultzJ15@michigan.gov
                                          P80198
Dated: December 13, 2018
2006-006599-C/CREAR, GEORGE/MOTION




                                     23
Case 2:18-cv-11947-PDB-DRG ECF No. 8 filed 12/13/18   PageID.50   Page 24 of 24




                         Certificate of Service

      I hereby certify that on December 13, 2018, I electronically filed

the foregoing papers with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

      [HONORABLE]
      [MAGISTRATE JUDGE]
      DisplayText cannot span more than one line!

and I hereby certify that [enter secretary] has mailed by United States

Postal Service the papers to the following non-ECF participant:

      [ENTER PETITIONER with prison #]
      [ENTER PETITIONER's address]

                                          Respectfully submitted,

                                          Bill Schuette
                                          Attorney General

                                          s/Jared D. Schultz

                                          Assistant Attorney General
                                          Criminal Appellate Division
                                          P.O. Box 30217
                                          Lansing, MI 48909
                                          (517) 373-4875
                                          SchultzJ15@michigan.gov
                                          P80198




                                     24
